


Exhibit 10.134




AMENDMENT 1


This AMENDMENT (“Amendment 1”) is effective upon last date of signature and
modifies the Statement of Work #9 as amended (“SOW”) by and between
International Business Machines Corporation (“Buyer”) and Brocade Communications
Systems, Inc. (“Supplier”).
    
W I T N E S S E T H:


WHEREAS, Supplier and Buyer desire to amend the provisions of the current SOW,
Supplier and Buyer hereby agree as follows:


1)
Language under Exhibit A will be deleted in its entirety and replaced with the
following:



EXHIBIT A
BROCADE SUPPORTED PRODUCT MATRIX, PARTNERSHIP TIER and AUTHORIZED TERRITORY


Upon execution of the SOW #9, as amended, and completion of the appropriate
certification and training required by Brocade under the terms of this
Agreement, IBM is authorized to provide support globally on Brocade's current
SAN hardware published price list. Supplier will provide updated pricing lists
to Buyer as required.


2)    Except to the extent specifically modified or enlarged by this Amendment,
all terms and conditions of the SOW remain in full force and effect. The SOW
(including the Base Agreement) and this Amendment are the complete agreement of
the parties concerning the subject matter thereof and supersede any prior
agreements, representations or offers of or between the parties, whether written
or oral. Any amendment to this Amendment shall be in writing and signed by both
parties
  
In witness whereof, the parties have caused this Amendment to be executed by
their duly authorized representatives.


ACCEPTED AND AGREED TO:
 
ACCEPTED AND AGREED TO:
International Business Machines Corporation  

 
Brocade Communications Systems, Inc.

By: /s/Andrew V. Cusimano 10-29-13
                                                                                                                                                                                                                
 
By: /s/Michael A. Harrison 10-28-13
                                                                                                                                                                                                          
Buyer Signature                          Date
 
Supplier Signature                       Date


Andrew V. Cusimano  
                                                                                                                                                                                                                
 
Michael A. Harrison
                                                                                                                                                                                                         
Printed Name
 
Printed Name
Advisory Procurement Professional
                                                                                                                                                                                                                
 
VP, IBM Business Unit
                                                                                                                                                                                                          
Title & Organization
 
Title & Organization
 
                                                                                                                                                                                                                
 
                                                                                                                                                                                                          
Buyer Address: 
 1 New Orchard Road
 Armonk, NY 10504 
 US  
 
Supplier Address:
130 Holger Way
San Jose, CA 95134



                            [brcdapproval20131028.jpg]


